Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
	Claims 1-11 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites an apparatus, comprising: 
“a snoop filter located together with said second cache memory on one side of said communication interface and serving to track cache entries stored in said first cache memory on another side of said communication interface, said snoop filter including retention data storage circuitry to store retention data for controlling retention of cache entries within at least said second cache memory; and retention data transfer circuitry to transfer retention data for a cache entry from said second cache memory to said retention data storage circuitry when said cache entry is transferred from said second cache memory to said first cache memory, and to transfer said retention data for said cache entry from retention data storage circuitry to said second cache memory 
	Prior arts like Grandou et al. (US 9081685 B2) teaches snoop filter.
	However, prior arts do not teach a snoop filter that includes retention data storage circuitry to store retention data for controlling retention of cache entries within second or level 2 cache memory. Also, prior arts do not teach retention data transfer circuitry to transfer retention data for a cache entry from second cache memory to retention data storage circuitry when cache entry is transferred from second cache memory to first cache memory and to transfer retention data for cache entry from retention data storage circuitry to second cache memory when cache entry is transferred from first cache memory to second cache memory.
 
Independent claims 10 and 11 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 2-9 are dependent on claim1 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).

/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138